Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Seelig (US 7,660,689 B1).

	Regarding claim 1, Examiner notes the following relevant disclosures of Seelig:
	“It is well known that the spectral distribution of light reflected from a plant leaf differs from that of an incident beam. These spectral specifics of reflected light indicate the presence and amount of absorbers inside the leaf. The same is true for light transmitted through a plant leaf. Since leaf cells are mainly comprised of water and pigments (such as chlorophyll and carotenoids), the spectrum of light reflected from a leaf is determined to a large extent by absorption characteristics of water and pigments. In the near infrared (NIR) range, absorption by pigments becomes negligible and absorption by water becomes dominant” (emphasis added by Examiner; col. 1 ln. 42-52);
	“Another novel method of the present invention includes measuring the infrared light reflected from the plant leaves as a means for real-time phytometric assessing leaf water content” (col. 3 ln. 7-10).
	Seelig discloses a cultivation device for watering plants, the cultivation device comprising: a light source (one of 32, 34) configured to irradiate a plant with light; a processor (computer) configured to: calculate an amount of water contained in the plant based on reflection light of the light reflected by the plant in a certain measurement period (col. 9 ln. 31 - col. 12 ln. 15, fig. 2); and irrigate the plant with a predetermined amount (automatically-determined amount inherent to automatic irrigation) of water according to the calculated amount of water contained in the plant (“a base station could also be used to initiate plant irrigation automatically based on the signals of leaf water stress sensors” col. 3 ln. 46-67).

	Regarding claim 6, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig as applied to claim 1 above.

	Regarding claims 2-5, Seelig discloses the cultivation device according to claim 1, wherein processor: calculates the predetermined amount of water to irrigate the plant at a timing; sets the timing based on a time transition of the calculated amount of water contained in the plant in the certain measurement period; determines that the predetermined amount of water for irrigating is optimum; and irrigates the plant with the predetermined amount of water determined to be optimum at the timing (i.e., for carrying out the automatic irrigation of plants based on reflected light measurements of the plants; Seelig, col. 3 ln. 46-67, col. 9 ln. 31 - col. 12 ln. 15, fig. 2).
	Seelig does not expressly disclose: the timing is when the calculated amount of water contained in the plant becomes a second predetermined amount of water; and the optimum amount of water is when the amount of water contained in the plant is equal to an upper limit value of a predetermined range after dropping water during a searching process for an optimum irrigation amount for watering at the timing.
	However, Seelig discloses “Attending to the watering needs of plants has been an issue for mankind ever since the cultivation of plants began many thousands of years ago. The present invention provides several methods for determining when plants require watering, and methods of attending to the watering of plants” (col. 1 ln. 19-24).
	And as described above, Seelig discloses automated watering of plants based on reflected light measurements of the plants.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Seelig so that the timing is when the calculated amount of water contained in the plant becomes a second predetermined amount of water; and the optimum amount of water is when the amount of water contained in the plant is equal to an upper limit value of a predetermined range after dropping water during a searching process for an optimum irrigation amount for watering at the timing, since these claim limitations amount to optimizing the general conditions disclosed by Seelig and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to do so to ensure the plants receive a proper amount of water.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 12, respectively, of U.S. Patent No. 10,126,234 in view of Seelig (US 7,660,689 B1). The reference claims anticipate the water content determination means of the instant claims; using such determinations for irrigation control would have been obvious to one of ordinary skill in the art in view of the teachings of Seelig (see 35 USC 102 rejection of instant claim 1 above) to address the longstanding need for properly watering plants (“Attending to the watering needs of plants has been an issue for mankind ever since the cultivation of plants began many thousands of years ago. The present invention provides several methods for determining when plants require watering, and methods of attending to the watering of plants”; Seelig, col. 1 ln. 19-24).

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11, respectively, of U.S. Patent No. 10,267,730 in view of Seelig (US 7,660,689 B1). The reference claims anticipate the water content determination means of the instant claims; using such determinations for irrigation control would have been obvious to one of ordinary skill in the art in view of the teachings of Seelig (see 35 USC 102 rejection of instant claim 1 above) to address the longstanding need for properly watering plants (“Attending to the watering needs of plants has been an issue for mankind ever since the cultivation of plants began many thousands of years ago. The present invention provides several methods for determining when plants require watering, and methods of attending to the watering of plants”; Seelig, col. 1 ln. 19-24).

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 17, respectively, of U.S. Patent No. 10,613,024 in view of Seelig (US 7,660,689 B1). The reference claims anticipate the water content determination means of the instant claims; using such determinations for irrigation control would have been obvious to one of ordinary skill in the art in view of the teachings of Seelig (see 35 USC 102 rejection of instant claim 1 above) to address the longstanding need for properly watering plants (“Attending to the watering needs of plants has been an issue for mankind ever since the cultivation of plants began many thousands of years ago. The present invention provides several methods for determining when plants require watering, and methods of attending to the watering of plants”; Seelig, col. 1 ln. 19-24).

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 8-9 of U.S. Patent No. 10,598,591. The reference claims anticipate the instant claims.

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 4-5 of U.S. Patent No. 10,768,102 in view of Seelig (US 7,660,689 B1). The reference claims anticipate the instant claims.

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 7-8 of U.S. Patent No. 10,874,062 in view of Seelig (US 7,660,689 B1). The reference claims anticipate the instant claims.

Claim(s) 1 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 14, and 17 of U.S. Patent No. 11,002,670 in view of Seelig (US 7,660,689 B1). The reference claims anticipate the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884